Citation Nr: 0528016	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  01-02 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

4.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1967 to September 1969.  He 
died in January 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from the February 2000, 
January 2001, and February 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).  This case was before the Board in 
February 2004 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1967 to 
September 1969; he died in January 2000.

2.  At the time of the veteran's death, service connection 
was in effect for: post-traumatic stress disorder (PTSD) with 
history of alcohol and drug abuse, rated 100 percent 
disabling from May 29, 1991; residuals of shell fragment 
wound scars on hips and buttock, rated 10 percent disabling 
from May 29, 1991; and residuals of right elbow and wrist 
shell fragment wound, rated 10 percent disabling from May 29, 
1991; the combined rating was 100 percent from May 29, 1991.

3.  The veteran's death was due to cardiac arrest, due to, or 
as a consequence of, severe hypotension/multiorgan system 
failure, due to, or as a consequence of, peritonitis; 
hepatitis B and granulomatosis were other significant 
conditions contributing to death.
4.  Cardiac arrest, hypotension, multiorgan system failure, 
peritonitis, hepatitis B, and granulomatosis were not 
manifested in service; cardiovascular disease was not 
manifested within one year of the veteran's discharge from 
service; and no death-causing disease is shown to have been 
etiologically related to the veteran's service.

5.  A service-connected disability did not cause or 
contribute to cause the veteran's death.

6.  At the time of his death in January 2000, the veteran had 
a pending claim for an earlier effective date for the 
assignment of a 100 rating for service-connected PTSD.

7.  In June 2000, the appellant submitted a claim for accrued 
benefits based on the veteran's claim for an earlier 
effective date.

8.  The date of receipt of the veteran's claim for an 
increased rating for PTSD was May 29, 1991.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  An earlier effective date for the assignment of a 100 
percent rating for the veteran's PTSD, for accrued benefits 
purposes, is not warranted.  38 U.S.C.A. §§ 1521, 5110(a) 
(West 2002); 38 C.F.R. § 3.1000 (2003); 38 C.F.R. 
§§ 3.155(a), 3.400 (2005).

3.  The legal requirements for establishing entitlement to 
DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.5, 3.22 (2005).

4.  The criteria for establishing entitlement to service-
connected burial benefits are not met.  38 U.S.C.A. § 2307 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The appellant was provided VCAA notice in April 2004 and 
November 2004 letters from the RO.  Although the appellant 
was provided full notice/information subsequent to the rating 
decisions appealed, she is not prejudiced by any notice 
timing defect.  She was notified (in the April 2004 and 
November 2004 correspondence) of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, the April 2004 and November 2004 correspondence 
informed her of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate her claims.  The case was reviewed de novo 
subsequent to the notice, and the appellant has had ample 
opportunity to respond.  Consequently, she is not prejudiced 
by any notice timing deficiency.  

Regarding content of notice, statements of the case and 
supplemental statements of the case dated from 2001 to 2005 
informed the appellant of what the evidence showed and why 
the claims were denied.  She was advised by the April 2004 
and November 2004 correspondence, that VA would make 
reasonable efforts to help her get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The April 
2004 and November 2004 correspondence advised her of what the 
evidence must show to substantiate her claims; and those 
documents advised the appellant of what information or 
evidence VA needed from her.  The RO asked her to submit 
"any evidence in [her] possession that pertains to [her] 
claim."  (See November 3, 2004 letter).  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  It is 
apparent that evidentiary development is complete to the 
extent possible.  VA's duties to notify and assist are met.  
The appellant is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield, supra.
Factual Background

An August 1969 pre-induction examination report notes that 
the veteran had a tatoo.  His service medical records note 
that he sustained shrapnel fragment wounds to his buttocks 
and right elbow.  December 1968 treatment records note that 
the wounds in his buttocks were debrided but the shrapnel was 
not located.  An August 1969 X-ray revealed a retained 
metallic fragment, but no other abnormality of the elbow.  A 
September 1969 report of medical history notes that the 
veteran denied ever having bled excessively after an injury.  
Service medical records are negative for complaints or 
findings related to cardiac arrest, hypotension, multiorgan 
system failure, peritonitis, hepatitis B, or granulomatosis.

By rating decision dated in March 1970, the RO awarded 
service connection for shell fragment wounds of the right arm 
and buttocks, and assigned noncompensable ratings for these 
disabilities, effective September 27, 1969.  

In April 1988, the veteran submitted a claim for service 
connection for PTSD.  He was awarded service connection for 
PTSD by rating decision in March 1989.  A 10 percent rating 
was assigned, effective April 1988.  The veteran did not 
appeal the March 1989 rating decision.

In a statement dated May 17, 1991, the veteran requested an 
increased rating for his service-connected PTSD.  This 
statement was date stamped received by the RO on May 29, 
1991.  

By rating decision in July 1992, the RO awarded the veteran a 
temporary total rating for service connected PTSD from 
November 25, 1991, through January 31, 1992.  Thereafter, the 
10 percent rating was continued.  The veteran was notified of 
this decision in August 1992.

VA hospitalization records dated from February 2003 to March 
2003 note that the veteran was positive for hepatitis C 
antibody.

In March 1993, the veteran submitted another claim for an 
increased rating for PTSD.  By rating decision in November 
1993, the RO denied an increased rating.  The veteran was 
notified of this decision that same month.  In January 1994, 
he filed a notice of disagreement with the November 1993 
rating decision.

A November 1993 VA gastroenterology clinic report notes that 
the veteran was seen for a follow-up on possible hepatitis C.  
The veteran denied intravenous drug abuse or transfusion.  He 
reported that he had a tatoo and that he had intercourse with 
an intravenous drug abuser in the past.

By rating decision in March 1995, the RO granted an increased 
(70 percent) rating for PTSD, effective April 1, 1993.  The 
RO also denied the veteran's claim for service connection for 
alcohol and drug abuse, as secondary to PTSD.  Thereafter, 
the Board continued the denial in a decision dated in April 
1997.  However, in July 1998, the Court reversed and remanded 
the Board's April 1997 decision.

By rating decision in June 1999, the RO recharacterized the 
veteran's service-connected disability as PTSD with history 
of drug and alcohol abuse, and granted an increased, 100 
percent, rating effective January 20, 1994.  In July 1999, 
the veteran submitted a notice of disagreement with the 
effective date for the assignment of a 100 percent disability 
rating for PTSD.

By rating decision in June 1999, the RO granted an earlier 
effective date of May 29, 1991, for the assignment of a 100 
percent disability evaluation for service-connected PTSD.  
The RO noted that there was a line of unbroken claims for 
increase and appellate actions from the veteran's first claim 
for increase received on May 29, 1991.

Treatment records from St. Mary Corwin Hospital note that the 
veteran was admitted in January 2000 with complaints of 
abdominal pain, nausea and severe vomiting.  It was noted 
that he had a percutaneous liver biopsy to evaluate his 
hepatitis C two days prior to admission.  Examination at the 
time of admission revealed that the veteran was in 
hypotensive shock.  The abdomen was opened and the small 
bowel was found to be infarcted in nearly its entirety.  The 
veteran's bowel ischemia was inconsistent with survival; for 
this reason his family decided to discontinue ventilator 
support and chemical support.  The veteran died two days 
after being admitted.  The final diagnosis at the time of 
death was acute abdomen from peritonitis, and severe volume 
depletion and hypovolemic shock, leading to multisystem organ 
failure.

The veteran's death certificate reveals that he died in 
January 2000 at the age of 52.  The immediate cause of his 
death was cardiac arrest, due to, or as a consequence of, 
hypotension/multiorgan system failure, due to, or as a 
consequence of, peritonitis.  Hepatitis B and granulomatosis 
were noted to be other significant conditions contributing to 
death.  An autopsy was not performed.

In an April 2000 letter, Robert Macdonald, M.D., stated that 
he had been the veteran's treating physician.  He noted the 
veteran's diagnosis of hepatitis C, and stated:

The only know [sic] risk factor for this 
was blood transfusion given for injuries 
sustained during the Vietnam War.

[The veteran] was also diagnosed as 
having Post Traumatic Stress Disorder due 
to his involvement in the Vietnam War, 
and he was also diagnosed with 
alcoholism.  The alcohol abuse is likely 
related or at least partially resulting 
from his Post Traumatic Stress Disorder.

[The veteran] died of complications 
related to hepatitis.  It is more likely 
than not that [the veteran's] death due 
to hepatitis was a result of the 
combination of Hepatitis C from his blood 
transfusion and his alcohol abuse.

In a statement received in May 2000, the appellant's 
representative maintained that the veteran's death was a 
result of the combination of hepatitis C from a war-time 
blood transfusion and his service-connected alcohol abuse.

In December 2002, a VA physician reviewed the veteran's 
claims files and concluded that there was no evidence that 
veteran underwent a blood transfusion during service and 
thereby contracted hepatitis C.  The VA physician 
specifically pointed to the November 1993 VA outpatient 
treatment record, which notes that the veteran denied a 
history of blood transfusion or intravenous drug abuse.  The 
VA physician also opined that it was unlikely that the 
veteran needed a blood transfusion during service for his 
shell fragment wounds, as only large pieces of shrapnel would 
be sufficient to cause significant hemorrhaging and require a 
transfusion.  The VA physician also concluded that there was 
no evidence of heart disability either during or after the 
veteran's military service; therefore, the veteran's PTSD 
could not have aggravated a heart disability that was not 
present.  Specifically, the VA physician noted that the 
veteran's medical records were negative for any heart 
problems.  The veteran died from cardiac arrest secondary to 
multi symptom organ failure.  There was no evidence that the 
veteran's alcoholism contributed to cardiac disease.




Analysis

I.  Cause of Death

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the immediate 
cause of death was cardiac arrest, due to, or as a 
consequence of, severe hypotension/multiorgan system failure, 
due to, or as a consequence of, peritonitis.  Hepatitis B and 
granulomatosis were other significant conditions contributing 
to death.  

The veteran's service medical records are negative for 
evidence of cardiac arrest, hypotension, multiorgan system 
failure, peritonitis, granulomatosis, or any form of 
hepatitis.  In addition, the contemporaneous medical evidence 
of record is negative for the presence of any of these 
disorders until many years after the veteran's military 
service.  

Moreover, following a review of the veteran's claims files in 
December 2002, a VA physician opined that there was no 
evidence that the veteran contracted hepatitis during his 
military service, as alleged, nor was there any evidence that 
the veteran's alcoholism played a role in his death.  The VA 
physician specified reasons for those conclusions, as noted 
above.

The Board recognizes that the record contains evidence 
favorable to the appellant's claim in the form of an April 
2000 medical opinion from Dr. Macdonald that relates the 
veteran's death to hepatitis incurred during a blood 
transfusion during service and service-connected alcohol 
abuse.  Although this medical opinion provides a medical 
nexus, it does not include any specific medical reasoning or 
citation to clinical evidence supporting such conclusion.  
There is no indication that Dr. Macdonald had access to the 
veteran's claims files, and Dr. Macdonald did not cite to the 
veteran's post-service medical history, to include a November 
1993 VA outpatient treatment report that indicates that the 
veteran had no history of transfusions.  The Board notes that 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Furthermore, the Board also notes that the Court has 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  See Chisem v. 
Brown, 8 Vet. App. 374 (1995).

The Board accords less probative value to the opinion of Dr. 
Macdonald as compared to the contrary evidence in the form of 
the opinion of the VA physician.  The VA physician's opinion 
was based upon a specific review of the veteran's claims 
files, and the VA physician cited to specific history and 
clinical findings particular to the veteran.  

There is no evidence that the veteran's service connected 
disabilities contributed to cause, or hastened, his death.  
See 38 C.F.R. § 3.312(c).  The PTSD and shell fragment wound 
residuals did not affect vital organs, and were not 
debilitating in nature; and the primary causes of death were 
so overwhelming that eventual death could be anticipated 
irrespective of coexisting conditions (as evidenced by the 
fact that ventilator and chemical support were discontinued).  
In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  

II.  Accrued Benefits

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2003). (A revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, as here.)

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4).

Furthermore, unless otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be fixed in accordance with the facts 
found, but will not be earlier than the date of receipt of 
the appellant's claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).

Here, by rating decision in March 1989, the RO granted 
service connection for PTSD and assigned a 10 percent rated, 
effective April 1988.  The veteran was notified of this 
decision by letter that same month.  He did not appeal the 
March 1989 rating decision, and it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.
The veteran subsequently submitted a claim for an increased 
rating for PTSD that was received by VA on May 29, 1991.  
Ultimately, in September 1999, the RO granted a 100 percent 
rating for PTSD, effective May 29, 1991.  The statement from 
the veteran received on May 29, 1991, is the first 
communication subsequent to the final rating decision of 
March 1989 indicating an intent to claim entitlement to an 
increased rating.  Therefore, the proper date of receipt of 
claim for effective date purposes is May 29, 1991.

(Parenthetically, the Board notes that the veteran's attorney 
has maintained that the effective date should be May 17, 
1991, when the claim for increase was dated by the veteran.  
However, the applicable law and regulation provide that the 
effective date will not be earlier than the date of receipt 
(not dating or posting) of a claim.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Furthermore, under 38 C.F.R. 
§ 3.31, regardless of VA regulations concerning effective 
dates of awards, payment of monetary benefits based on 
increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  Therefore, 
there would be no financial benefit to an award of an 
effective date of May 17, 1991, or any other date in May 
1991.)

In light of the foregoing, the Board concludes that the 
veteran was not entitled to an effective date earlier than 
May 29, 1991, for the assignment of a 100 percent rating for 
his PTSD.  Consequently, the Board has no legal recourse but 
to deny the appellant's claim for accrued benefits.  See 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

III.  38 U.S.C.A. § 1318 benefits 

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pertinent law and regulations provide that 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.

Historically, the Board notes that in Wingo v. West, 11 Vet. 
App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran in a claim 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period before he 
died.  The Court concluded that the language of section 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if the 
veteran had applied for compensation during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit  
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been  
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22 and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans' benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (§ 1311 and § 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

However, subsequently in Rodriguez v. Nicholson, No. 03-1276  
(U.S. Vet. App. Aug. 5, 2005), the Court found that the 
January 21, 2000 amendment (65 Fed. Reg. 3,388) to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to dependency and indemnity compensation (DIC) claims 
made pursuant to 38 U.S.C. § 1318, is not applicable to 
claims filed prior to that date.  In other words, the 
hypothetical entitlement theory must be considered and 
applied with respect to section 38 U.S.C.A. §1318 DIC claims 
filed prior to January 21, 2000.  On and after that date, 
hypothetical entitlement claims are not authorized.  

In this case, the claim for DIC under 38 U.S.C.A. § 1318 was 
filed after January 21, 2000.  Therefore, "hypothetical 
entitlement" is not a viable basis for establishing benefits.  
So the only possible ways of prevailing here on a claim for 
benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for CUE in a previous decision.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  At the time of his death in January 2000 
(almost 31 years after his discharge from service), the 
veteran had been receiving a 100 percent combined schedular 
rating for service-connected disabilities for almost nine 
years, from May 29, 1991.

Clearly, the veteran's service-connected disabilities were 
not rated at 100 percent for the 10 years required under 
38 U.S.C.A. § 1318.  Furthermore, he was not continuously 
rated totally disabled for at least 5 years from the date of 
his separation from service until his death.  It is not 
argued that, but for the receipt of military retired or 
retirement pay, the veteran would have been entitled at the 
time of death to receive compensation for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death or continuously rated 
totally disabling from the date of the veteran's discharge 
and for at least 5 years immediately preceding death.  The 
appellant also has not raised a claim of CUE in a final 
rating decision, pursuant to 38 C.F.R. § 3.105(a).  See also 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 
Vet. App. 242 (1994) (emphasizing the pleading  requirements 
for raising, and burden of proof for establishing, a CUE 
claim).  The appellant has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied in the March 1989 rating decision.  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.

IV.  Burial Benefits

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran in the amount not exceeding the greater 
of (1) $2,000, or (2) the amount authorized to be paid under 
section 8134(a) of title 5 in the case of Federal employee 
whose death occurs as the result of an injury sustained in 
the performance of duty.  Funeral and burial benefits 
provided under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307 (West 2002).

In the case at hand, the veteran did not die as a result of 
service-connected disability or disabilities.  Therefore, the 
appellant is not entitled to service-connected burial 
benefits. (Parenthetically, the Board notes that by letter in 
February 2000, the appellant was awarded nonservice-connected 
burial benefits.) 


ORDER

Service connection for the cause of the veteran's death is 
denied.

An earlier effective date for the assignment of a 100 percent 
rating for PTSD, for purposes of accrued benefits, is denied.

DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to service-connected burial benefits is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


